Amended and Restated
REGISTRATION RIGHTS AGREEMENT




     This Amended and Restated Registration Rights Agreement (this "Agreement"),
dated as of May
______
, 2008 by and between UNIVERSAL ENERGY CORP., a Delaware corporation (the
"Company"), and each buyer identified on the Schedule of Buyers attached hereto
(collectively, the “BUYERS” and each individually, the “BUYER”).



WHEREAS:




     A. In connection with the Securities Purchase Agreement by and among the
parties hereto of dated September 10, 2007 (the "Securities Purchase
Agreement"), the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue and sell to the Buyer Warrants in the
amount described in the Securities Purchase Agreement, where each of the
Warrants is exercisable into shares of the Company's Common Stock, par value
$0.001 per share (the "Common Stock"), upon the terms and conditions and subject
to the limitations and conditions set forth in the Warrants, all subject to the
terms and conditions of the Securities Purchase Agreement; and

     B. To induce the Buyer to execute and deliver the Consent and Waiver dated
May ____, 2008 the Company has agreed to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "1933 Act"), and
applicable state securities laws.

     NOW, THEREFORE, In consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

1.      DEFINITIONS. a. As used in this Agreement, the following terms shall
have the following meanings:  

     “Additional Registration Statement” shall have the meaning ascribed to it
in Section 3(b) below.

     “Additional Registration Effectiveness Deadline” shall have the meaning
ascribed to it in Section 3(b) below.

     “Additional Registration Filing Deadline” shall have the meaning ascribed
to it in Section 3(b) below.

     "Buyer" means the purchaser of Debentures and Warrants pursuant to the
Securities Purchase Agreement specified on the signature page hereof, and any
transferee or assignee who agrees to become bound by the provisions of this
Agreement in accordance with Section 10 hereof.

1

--------------------------------------------------------------------------------

“Commission” shall mean the United States Securities and Exchange Commission.

     "Cutback Shares" means any of the Target Registration Amount of Registrable
Securities not included in any of the Registration Statements previously
declared effective hereunder as a result of a limitation on the maximum number
of shares of Common Stock of the Company permitted to be registered by the staff
of the SEC pursuant to Rule 415.

     “Effective Date” shall mean the date that the initial Registration
Statement is first declared effective by the Commission.

     "Effectiveness Period" means, as to any Registration Statement required to
be filed pursuant to this Agreement, the period commencing on the Effective Date
of such Registration Statement and ending on the earliest to occur of (a) the
fifth anniversary of such Effective Date, (b) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (iii)
such time as all of the Registrable Securities covered by such Registration
Statement may be sold by the Holders pursuant to Rule 144(k) as determined by
the counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company's transfer agent and the affected
Holders.

     “Effectiveness Deadline,” (a) with respect to the Initial Registration
Statement, shall mean the 120th calendar day after the date hereof and with
respect to any Additional Registration Statements which may be required pursuant
to Section 3(b), the 90th calendar day following the date on which an additional
Registration Statement is required to be filed hereunder; provided, however,
that in the event the Company is notified by the Commission that one or more of
the above Registration Statements will not be reviewed or is no longer subject
to further review and comments, the Effectiveness Deadline as to such
Registration Statement shall be the fifth Trading Day following the date on
which the Company is so notified if such date precedes the dates otherwise
required above, (b) with respect to any Additional Registration Statement, shall
mean the Additional Registration Effectiveness Deadline and (c) with respect to
any Additional Warrant Registration Statement, shall mean the Additional Warrant
Registration Effectiveness Deadline.

“Exclusion Period” shall have the meaning set forth in Section 3(p) below.

     “Filing Deadline” shall mean the Initial Registration Filing Deadline, the
Additional Warrant Registration Filing Deadline or any applicable Additional
Registration Filing Deadline.

     “Initial Registration Filing Deadline” shall mean, with respect to the
Initial Registration Statement required hereunder, the 45th calendar day
following the date hereof.

     “Initial Registration Minimum” means a number of Registrable Securities
equal to the lesser of (i) the total number of Registrable Securities and (ii)
the maximum number which would enable the Company to conduct such offering in
accordance with the provisions of Rule 415 as advised by the staff of the
Commission (the “Staff”) in a written comment letter or otherwise (which number
shall be no less than one-third of the number of issued and outstanding shares
of Common

2

--------------------------------------------------------------------------------

Stock that are held by non-affiliates of the Company on the day immediately
prior to the filing date of the Initial Registration Statement, unless the Staff
expressly requires otherwise).

     "Investor" means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 10 hereof and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 10.

      “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

     "Register," "Registered," and "Registration" refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous basis ("Rule
415"), and the declaration or ordering of effectiveness of such Registration
Statement by the Commission.

     "Registrable Securities," for a given Registration, means (a) any shares of
Common Stock (the “Warrant Shares”) issued or issuable upon exercise of or
otherwise pursuant to the Warrant(s), and (b) any shares of capital stock issued
or issuable as a dividend on or in exchange for or otherwise with respect to any
of the foregoing, (c) any additional shares of Common Stock issuable in
connection with any anti-dilution provisions in the Warrants (in each case,
without giving effect to any limitations on exercise set forth in the Warrant),
(d) any shares of Common Stock issuable upon exercise of warrants issued to any
placement agent as compensation in connection with the financing that is the
subject of the Purchase Agreement ("Placement Agent Warrant Shares"), (e) any
shares of common stock issued or issuable upon exercise of or otherwise pursuant
to warrants issued and outstanding as of the date hereof (“Additional Warrant
Shares”), and (f) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.”

     "Registration Statement(s)" means a registration statement(s) of the
Company under the 1933 Act.

“Registration Trigger Date” shall have the meaning set forth in Section 3(b)
below.

     “Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

3

--------------------------------------------------------------------------------

     “SEC Guidance” means (i) the Securities Act, and (ii) any
publicly-available written or oral guidance, comments, requirements or requests
of the Commission staff.

“SEC Share Reduction” shall have the meaning ascribed to it in Section 2(a)
below. “Securities” shall have the meaning ascribed to it in the Securities
Purchase Agreement. “Target Registration Amount” shall have the meaning set
forth in Section 2(a) below. “Target Registration Shortfall” shall have the
meaning set forth in Section 2(a) below.

     “Warrants” means the warrants issued by the Company pursuant to the
Securities Purchase Agreement in conjunction with the Debenture issued by the
Company.

     “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants.

     b. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Securities Purchase Agreement.

2.      REGISTRATION. a. MANDATORY REGISTRATION. The Company shall prepare, and,
on or prior  

to the Initial Registration Filing Deadline (as defined above) file with the
Commission a Registration Statement on Form S-1 (or, if Form S-1 is not then
available, on such form of Registration Statement as is then available to effect
a registration of the Registrable Securities, subject to the consent of the
Buyer, which consent will not be unreasonably withheld)(the “Initial
Registration Statement”) covering the resale of the Registrable Securities which
Registration Statement, to the extent allowable under the 1933 Act and the rules
and regulations promulgated thereunder (including Rule 416), shall state that
such Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable upon exercise of or otherwise
pursuant to the Warrants to prevent dilution resulting from stock splits, stock
dividends or similar transactions. The number of shares of Common Stock
initially included in such Registration Statement shall be no less than the
aggregate number of Warrant Shares that are then issuable upon exercise of or
otherwise pursuant to the Warrants, without regard to any limitation on the
Buyer's ability to exercise the Warrants (collectively, the “Target Registration
Amount”), provided that the Company shall not be required to register any of the
shares issuable upon exercise of the “B Warrants” and “C Warrants” (as each is
defined in the Securities Purchase Agreement) in the Initial Registration
Statement. Notwithstanding the foregoing, if the Company is advised by the staff
of the Commission in a written comment letter that it is not eligible to conduct
the offering of the Debentures under Rule 415 promulgated under the 1933 Act
because of the number of shares sought to be included in the Registration
Statement, then the Company may reduce (an “SEC Share Reduction”) the number of
shares covered by such Registration Statement to the maximum number which would
enable the Company to conduct such offering in accordance with the provisions of
Rule 415 (“Rule 415 Eligible”). In the event of an SEC Share Reduction, the
inclusion of the Warrant Shares in such initial Registration Statement shall
take precedence over and shall not be cut back until the following securities of
the Company are cut back and removed from such Registration

4

--------------------------------------------------------------------------------

Statement (in the following order): (i) Placement Agent Warrant Shares (to be
cut back on a pro-rata basis), (ii) any securities of the Company to be included
in such Registration Statement pursuant to Section 3(r), and (iii) the Warrant
shares and the Additional Warrant Shares, on a prorate basis. Any cut back of
Warrant Shares will be applied pro rata to each holder in proportion to the
principal amount of Debentures held by each Holder. In the event that, due to an
SEC Share Reduction or otherwise, any Registration Statement filed hereunder
shall (when combined with any previous Registration Statements that are current
and effective) register a number of shares of Common Stock which less than the
Target Registration Amount (a “Target Registration Shortfall”), then the
unregistered portion of the Target Registration Amount (the “Target Registration
Shortfall Amount”) shall be included in the next Additional Registration
Statement (in accordance with Section 3(b) below).

The Company shall, by 9:30 a.m. New York City time on the Trading Day after the
effective date of such Registration Statement, file a final Prospectus with the
Commission as required by Rule 424. The Company acknowledges that the number of
shares initially included in each Registration Statement represents a good faith
estimate of the maximum number of shares issuable upon exercise of or otherwise
pursuant to the Warrants and shall be amended if not sufficient. Each
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to (and
subject to the approval of) the Buyer and its counsel prior to its filing or
other submission.

     b. PIGGY-BACK REGISTRATIONS. If at any time prior to the expiration of the
Registration Period (as hereinafter defined) the Company shall determine to file
with the Commission a Registration Statement relating to an offering for its own
account or the account of others under the 1933 Act of any of its equity
securities (other than on Form S-4 or Form S-8 or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
send to Buyer written notice of such determination and, if within fifteen (15)
days after the effective date of such notice, the Buyer shall so request in
writing, the Company shall include in such Registration Statement all or any
part of the Registrable Securities the Buyer requests to be registered, except
that if, (i) inclusion of such shares would result in the offering not being
Rule 415 Eligible, or (ii) in connection with any underwritten public offering
for the account of the Company, the managing underwriter(s) thereof shall impose
a limitation on the number of shares of Common Stock which may be included in
the Registration Statement because, in such underwriter(s)' judgment, marketing
or other factors dictate such limitation is necessary to facilitate public
distribution, then the Company shall be obligated to include in such
Registration Statement only such limited portion of the Registrable Securities
with respect to which the Buyer has requested inclusion hereunder (i) as would
enable the offering to be Rule 415 Eligible or (ii) as the underwriter shall
permit;

     PROVIDED, HOWEVER, that the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not entitled by contract to inclusion of such securities in
such Registration Statement or are not entitled to pro rata inclusion with the
Registrable Securities; and

5

--------------------------------------------------------------------------------

     PROVIDED, FURTHER, HOWEVER, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in the Registration Statement other than holders of securities
entitled to inclusion of their securities in such Registration Statement by
reason of demand registration rights. No right to registration of Registrable
Securities under this Section 2(b) shall be construed to limit any registration
required under Section 2(a) hereof. If an offering in connection with which the
Buyer is entitled to registration under this Section 2(d) is an underwritten
offering, then the Buyer shall, unless otherwise agreed by the Company, offer
and sell such Registrable Securities in an underwritten offering using the same
underwriter or underwriters and, subject to the provisions of this Agreement, on
the same terms and conditions as other shares of Common Stock included in such
underwritten offering. Notwithstanding anything to the contrary set forth
herein, the registration rights of the Buyer pursuant to this Section 2(b) shall
only be available in the event the Company fails to timely file, obtain
effectiveness or maintain effectiveness of any Registration Statement to be
filed pursuant to Section 2(a) in accordance with the terms of this Agreement.

     3. OBLIGATIONS OF THE COMPANY. In connection with the registration of the
Registrable Securities, the Company shall have the following obligations:

     a. The Company shall prepare promptly, and file with the Commission as soon
as practicable after the date of the date hereof (but no later than the Filing
Deadline), Registration Statements with respect to the number of Registrable
Securities provided in Section 2(a), and thereafter use its best efforts to
cause each such Registration Statement relating to Registrable Securities to
become effective as soon as possible after such filing, but in any event shall
cause each such Registration Statement relating to Registrable Securities to
become effective no later than the Effectiveness Deadline, and shall keep the
Registration Statement current and effective pursuant to Rule 415 at all times
until such date as is the earlier of (i) the date on which all of the
Registrable Securities for such Registration Statement have been sold and (ii)
the date on which all of the Registrable Securities for such Registration
Statement (in the opinion of counsel to the Buyer) may be immediately sold to
the public without registration or restriction (including without limitation as
to volume by each holder thereof) under the 1933 Act (the "REGISTRATION
PERIOD"), which Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein not misleading.

     b. The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to each Registration
Statements and the prospectus used in connection with the Registration
Statements as may be necessary to keep the Registration Statements current and
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by the Registration Statements
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in the Registration Statements. In the event of a Target
Registration Shortfall (the date of each of which is referred to as a
“Registration Trigger Date”), or in the event that on any Trading Day (as
defined in the Debenture) (each such Trading Day is also referred to as a
"Registration Trigger Date") the number of shares available under a

6

--------------------------------------------------------------------------------

Registration Statement filed pursuant to this Agreement is otherwise
insufficient to cover all of the Registrable Securities issued or issuable upon
exercise of or otherwise pursuant to the Warrants (based on the Exercise Price
[as defined in the Warrants] then in effect), and otherwise issuable pursuant to
the Transaction Documents, without giving effect to any limitations on the
Buyer' ability to exercise the Warrants or otherwise receive shares of Common
Stock pursuant to the Transaction Documents, the Company shall amend the
Registration Statement, or file a new Registration Statement (on the short form
available therefore, if applicable), or both (each, an “Additional Registration
Statement”), so as to cover at least 100% of the total number of Registrable
Securities so issued or issuable (based on the Exercise Prices of the Warrants,
and other relevant factors on which the Company reasonably elects to rely, and
without giving effect to any limitations on exercise contained in the Warrants
or limitations on exercise contained in the Securities Purchase Agreement or
Warrant) as of the Registration Trigger Date (subject to an SEC Share Reduction,
if applicable). The Company shall prepare and file each Additional Registration
Statement as soon as practicable following any Registration Trigger Date, but
not later than not later than the date that is thirty (30) days following the
applicable Registration Trigger Date (the “Additional Registration Filing
Deadline”) provided that, if Cutback Shares are required to be included in the
Additional Registration Statement, the “Additional Registration Filing Deadline”
shall mean the later of (i) the date that is sixty (60) days after the date
substantially all (as such term is then interpreted by the Commission) of the
Registrable Securities registered under the immediately preceding Registration
Statement are sold and (ii) the date that is six (6) months following the date
of effectiveness of the most recently effective Registration Statement or
Additional Registration Statement filed hereunder. The Company shall use its
best efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in any event
the Company shall cause such amendment and/or new Registration Statement to
become effective within sixty (60) days of the Registration Trigger Date (the
“Additional Registration Effectiveness Deadline”) or as promptly as practicable
in the event the Company is required to increase its authorized shares.

     c. The Company shall furnish to the Buyer and its legal counsel (i)
promptly after the same is prepared and publicly distributed, filed with the
Commission, or received by the Company, one copy of each Registration Statement
and any amendment thereto, each preliminary prospectus and prospectus and each
amendment or supplement thereto, and, in the case of the Registration Statement
referred to in Section 2(a), each letter written by or on behalf of the Company
to the Commission or the staff of the Commission, and each item of
correspondence from the Commission or the staff of the Commission, in each case
relating to such Registration Statement (other than any portion of any thereof
which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as the Buyer may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by the Buyer. The Company will
immediately notify the Buyer by facsimile of the effectiveness of each
Registration Statement or any post-effective amendment. The Company will
promptly respond to any and all comments received from the Commission, with a
view towards causing each Registration Statement or any amendment thereto to be
declared effective by the Commission as soon as practicable and shall file an
acceleration request as soon as practicable, but no later than three (3)
business days (the "Acceleration Request Deadline"), following the resolution or
clearance of all Commission comments or, if applicable, following notification
by the Commission that any such Registration Statement or any amendment thereto
will not be subject to review.

7

--------------------------------------------------------------------------------

     d. The Company shall use reasonable efforts to (i) register and qualify the
Registrable Securities covered by the Registration Statements under such other
securities or "blue sky" laws of such jurisdictions in the United States as the
Buyer shall reasonably request, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions;

     e. As promptly as practicable after becoming aware of such event, the
Company shall notify the Buyer of the happening of any event, of which the
Company has knowledge, as a result of which the prospectus included in any
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and use its best
efforts promptly to prepare a supplement or amendment to any Registration
Statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to the Buyer as the Buyer may
reasonably request; provided that, for not more than twenty (20) consecutive
days (or a total of not more than sixty (60) days in any twelve (12) month
period), the Company may delay the disclosure of material non-public information
concerning the Company (as well as prospectus or Registration Statement
updating) the disclosure of which at the time is not, in the good faith opinion
of the Company, in the best interests of the Company (an "Allowed Delay");
provided, further, that the Company shall promptly (i) notify the Buyer in
writing of the existence of (but in no event, without the prior written consent
of the Buyer, shall the Company disclose to the Buyer any of the facts or
circumstances regarding) material non-public information giving rise to an
Allowed Delay and (ii) advise the Buyer in writing to cease all sales under such
Registration Statement until the end of the Allowed Delay, provided the above
actions are consistent with the requirements of the 1933 Act and/or 1934 Act or
other applicable law. Upon expiration of the Allowed Delay, the Company shall
again be bound by the first sentence of this Section 3(e) with respect to the
information giving rise thereto.

     f. The Company shall use its best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of any Registration Statement,
and, if such an order is issued, to obtain the withdrawal of such order at the
earliest possible moment and to notify the Buyer who holds Registrable
Securities being sold (or, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.

     g. The Company shall permit a single firm of counsel designated by the
Buyer to review such Registration Statement and all amendments and supplements
thereto (as well as all requests for acceleration or effectiveness thereof), at
Buyer’s own cost, a reasonable period of time prior to their filing with the
Commission (not less than three (3) business days but not more then five (5)
business days) and not file any document in a form to which such counsel
reasonably objects and will not request acceleration of such Registration
Statement without prior notice to such counsel.

     h. The Company shall hold in confidence and not make any disclosure of
information concerning the Buyer provided to the Company unless (i) disclosure
of such information is necessary

8

--------------------------------------------------------------------------------

to comply with federal or state securities laws, (ii) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other order from a court or governmental body of
competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this or any
other agreement. The Company agrees that it shall, upon learning that disclosure
of such information concerning the Buyer is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Buyer prior to making such disclosure, and allow the Buyer, at its
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

     i. The Company shall use its best efforts to (i) cause all the Registrable
Securities covered by the Registration Statement to be listed on each national
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) to the
extent the securities of the same class or series are not then listed on a
national securities exchange, secure the designation and quotation, of all the
Registrable Securities covered by the Registration Statement on the NNM or, if
not eligible for the NNM on the Nasdaq Small Cap or, if not eligible for the
Nasdaq Small Cap, on the Over the Counter electronic bulletin board and, without
limiting the generality of the foregoing, to arrange for at least two market
makers to register with the Financial Industry Regulatory Authority (“FINRA”) as
such with respect to such Registrable Securities.

     j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement.

     k. The Company shall cooperate with the Buyer who holds Registrable
Securities being offered and the managing underwriter or underwriters, if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any restrictive legends) representing Registrable Securities to be offered
pursuant to such Registration Statement and enable such certificates to be in
such denominations or amounts, as the case may be, as the managing underwriter
or underwriters, if any, or the Buyer may reasonably request and registered in
such names as the managing underwriter or underwriters, if any, or the Buyer may
request, and, within three (3) business days after a Registration Statement
which includes Registrable Securities is ordered effective by the Commission,
the Company shall deliver, and shall cause legal counsel selected by the Company
to deliver, to the transfer agent for the Registrable Securities (with copies to
the Buyer) an appropriate instruction and an opinion of such counsel in the form
required by the transfer agent in order to issue the Registrable Securities free
of restrictive legends.

     l. At the request of the holders of a majority-in-interest of the
Registrable Securities, the Company shall prepare and file with the Commission
such amendments (including post-effective amendments) and supplements to a
Registration Statement and any prospectus used in connection with the
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.

     m. The Company shall not, and shall not agree to, allow the holders of any
securities of the Company to include any of their securities in any Registration
Statement under Section 2(a) hereof or any amendment or supplement thereto under
Section 3(b) hereof without the consent of the

9

--------------------------------------------------------------------------------

holders of a majority-in-interest of the Registrable Securities, except for
securities which have contractual demand or piggyback registration rights in
effect at the time of the date hereof. In addition, the Company shall not offer
any securities for its own account or the account of others in any Registration
Statement under Section 2(a) hereof or any amendment or supplement thereto under
Section 3(b) hereof without the consent of the holders of a majority-in-interest
of the Registrable Securities.

     n. The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Buyer of Registrable Securities
pursuant to a Registration Statement.

     o. The Company shall comply with all applicable laws related to a
Registration Statement and offering and sale of securities and all applicable
rules and regulations of governmental authorities in connection therewith
(including without limitation the 1933 Act and the 1934 Act and the rules and
regulations promulgated by the Commission).

     p. Further Registration Statements. Except for a registration statement
filed on behalf of the Buyer pursuant to Section 2 or Section 3 of this
Agreement, and except for an underwritten public offering, the Company will not
file any registration statements or amend any already filed registration
statement with the Commission or with state regulatory authorities without the
consent of the Subscriber until the expiration of the "Exclusion Period," which
shall be defined as the sooner of (i) the date that the Registration Statement
shall have been current and available for use in connection with the resale of
the Registrable Securities for a period of 180 days, or (ii) until all the
Warrant Shares have been resold or transferred by the Subscribers pursuant to
the Registration Statement or are eligible for immediate unrestricted resale
pursuant to Rule 144(k), without volume limitations. The Exclusion Period will
be tolled during the pendency of an Event of Default as defined in the Debenture
or an Event of Default as defined in the Warrants.

     q. NASD Rule 2710 Filing; Broker Compensation. The Company shall cooperate
with any broker-dealer through which a Holder proposes to resell its Registrable
Securities in effecting a filing with the FINRA Corporate Financing Department
pursuant to NASD Rule 2710, as requested by any such Holder.

     r. No Piggyback On Registrations. Except as and to the extent expressly
allowed by the Securities Purchase Agreement, neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement other than the
Registrable Securities, and the Company shall not during the Effectiveness
Period enter into any agreement providing any such right to any of its security
holders. Anything herein to the contrary notwithstanding, the provisions of this
subsection r. shall not apply to the Additional Warrant Shares.

4. ADDITIONAL REGISTRATION STATEMENT FOR SHARES UNDERLYING B

WARRANTS AND C WARRANTS. Subject to SEC Guidance, the Company shall prepare and
file each an additional registration statement (the “Additional Warrant
Registration Statement”) as soon as practicable following the date that the
Holder exercises its B Warrant (the “Additional Warrant Registration Trigger
Date”), but not later than not later than the 45th calendar day following the
Additional Warrant Registration Trigger Date (the “Additional Warrant

10

--------------------------------------------------------------------------------

Registration Filing Deadline”). The Company shall use its best efforts to cause
such amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof, but in any event the Company shall
cause such amendment and/or new Registration Statement to become effective by
the 120th calendar day following the Registration Trigger Date

(the “Additional Registration Effectiveness Deadline”).

     5. OBLIGATIONS OF THE BUYER. In connection with the registration of the
Registrable Securities, the Buyer shall have the following obligations:

     a. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of the Buyer that the Buyer shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least three (3) business days prior to the
first anticipated filing date of the Registration Statement, the Company shall
notify the Buyer of the information the Company requires from each Buyer.

     b. The Buyer, by the Buyer's acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statements
hereunder, unless the Buyer has notified the Company in writing of the Buyer's
election to exclude all of the Buyer's Registrable Securities from the
Registration Statements.

     c. In the event of an underwritten offering pursuant to Section 2(b) in
which any Registrable Securities are to be included, the Buyer agrees to enter
into and perform the Buyer's obligations under an underwriting agreement, in
usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the managing underwriter of
such offering and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of the Registrable Securities, unless the
Buyer has notified the Company in writing of the Buyer's election to exclude all
of the Buyer's Registrable Securities from such Registration Statement.

     d. The Buyer agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(e) or 3(f), the
Buyer will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until the Buyer's receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(e) or 3(f) and, if so directed by the
Company, the Buyer shall deliver to the Company (at the expense of the Company)
or destroy (and deliver to the Company a certificate of destruction) all copies
in the Buyer's possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.

     e. No Buyer may participate in any underwritten registration hereunder
unless the Buyer (i) agrees to sell the Buyer's Registrable Securities on the
basis provided in any underwriting arrangements in usual and customary form
entered into by the Company, (ii) completes and executes

11

--------------------------------------------------------------------------------

all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (iii) agrees to pay its pro rata share of all underwriting
discounts and commissions and any expenses in excess of those payable by the
Company pursuant to Section 5 below.

     f. Each Holder agrees to furnish to the Company a completed questionnaire
in the form attached to this Agreement as Annex A (a “Selling Shareholder
Questionnaire”) not less than two Trading Days prior to the Filing Date or by
the end of the fourth Trading Day following the date on which such Holder
receives draft materials in accordance with this Section.

     6. EXPENSES OF REGISTRATION. All reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualification fees,
printers and accounting fees, the fees and disbursements of counsel for the
Company shall be borne by the Company.

     7. INDEMNIFICATION. In the event any Registrable Securities are included in
a Registration Statement under this Agreement:

     a. To the extent permitted by law, the Company will indemnify, hold
harmless and defend (i) the Buyer, (ii) the directors, officers, partners,
managers, members, employees, agents and each person who controls any Buyer
within the meaning of the 1933 Act or the Securities Exchange Act of 1934, as
amended (the "1934 Act"), if any, (iii) any underwriter (as defined in the 1933
Act) for the Buyer in connection with an underwritten offering pursuant to
Section 2(b) hereof, and (iv) the directors, officers, partners, employees and
each person who controls any such underwriter within the meaning of the 1933 Act
or the 1934 Act, if any (each, an "Indemnified Person"), against any joint or
several losses, claims, damages, liabilities or expenses (collectively, together
with actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened, in respect thereof, "Claims") to
which any of them may become subject insofar as such Claims arise out of or are
based upon: (i) any untrue statement or alleged untrue statement of a material
fact in a Registration Statement or the omission or alleged omission to state
therein a material fact required to be stated or necessary to make the
statements therein not misleading; (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the Commission) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading; or (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities (the matters in the
foregoing clauses (i) through (iii) being, collectively, "Violations"). The
Company shall reimburse the Indemnified Person, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 7(a): (i) shall
not apply to a Claim arising out of or based upon a Violation which

12

--------------------------------------------------------------------------------

occurs in reliance upon and in conformity with information furnished in writing
to the Company by any Indemnified Person or underwriter for such Indemnified
Person expressly for use in connection with the preparation of such Registration
Statement or any such amendment thereof or supplement thereto; (ii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld; and (iii) with respect to any preliminary prospectus,
shall not inure to the benefit of any Indemnified Person if the untrue statement
or omission of material fact contained in the preliminary prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
such corrected prospectus was timely made available by the Company pursuant to
Section 3(c) hereof, and the Indemnified Person was promptly advised in writing
not to use the incorrect prospectus prior to the use giving rise to a Violation
and such Indemnified Person, notwithstanding such advice, used it. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Buyer pursuant to Section 10.

     b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if Claim in respect thereof is to be made against
any the Company under this Section 7, deliver to the Company a written notice of
the commencement thereof, and the Company shall have the right to participate
in, and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnified
Person, as the case may be.

     PROVIDED, HOWEVER, that an Indemnified Person shall have the right to
retain its own counsel with the fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel retained by the Company, the representation
by such counsel of the Indemnified Person and the Company would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The Company
shall pay for only one separate legal counsel for the Indemnified Persons, and
such legal counsel shall be selected by Buyer, if the Buyer is entitled to
indemnification hereunder. The failure to deliver written notice to the Company
within a reasonable time of the commencement of any such action shall not
relieve the Company of any liability to the Indemnified Person under this
Section 6, except to the extent that the Company is actually prejudiced in its
ability to defend such action. The indemnification required by this Section 7
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.

     c. To the extent permitted by law, the Buyer will indemnify, hold harmless
and defend (i) the Company, and (ii) the directors, officers, partners,
managers, members, employees, or agents of the Company, if any (each, a "Company
Indemnified Person"), against any joint or several losses, claims, damages,
liabilities or expenses (collectively, together with actions, proceedings or
inquiries by any regulatory or self-regulatory organization, whether commenced
or threatened, in respect thereof, "Claims") to which any of them may become
subject insofar as such Claims arise out of or are based upon a Claim arising
out of or based upon any violation or alleged violation by the Company of the
1933 Act, the 1934 Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities, which occurs due to the inclusion by the
Company in a Registration Statement of false or

13

--------------------------------------------------------------------------------

misleading information about the Buyer, where such information was furnished in
writing to the Company by the Buyer for the purpose of inclusion in such
Registration Statement.

     8. CONTRIBUTION. To the extent any indemnification by the Company is
prohibited or limited by law, the Company agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 7 to the fullest extent permitted by law, based upon a comparative
fault standard.

     9. REPORTS UNDER THE 1934 ACT. With a view to making available to the Buyer
the benefits of Rule 144 promulgated under the 1933 Act or any other similar
rule or regulation of the Commission that may at any time permit the Buyer to
sell securities of the Company to the public without registration ("Rule 144"),
the Company agrees to:

     a. make and keep public information available, as those terms are
understood and defined in Rule 144;

     b. file with the Commission in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements (it being understood that
nothing herein shall limit the Company's obligations under Section 4(c) of the
Securities Purchase Agreement) and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

     c. furnish to the Buyer so long as the Buyer owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (ii) a copy of the most recent annual or quarterly report of the Company
and such other reports and documents so filed by the Company, and (iii) such
other information as may be reasonably requested to permit the Buyers to sell
such securities pursuant to Rule 144 without registration.

     10. ASSIGNMENT OF REGISTRATION RIGHTS. The rights under this Agreement
shall be automatically assignable by the Buyers to any transferee of all or any
portion of Registrable Securities if: (i) the Buyer agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment, (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned, (iii) following such transfer or assignment,
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws, (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence, the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein, and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement. In the event that the Buyer transfers all or
any portion of its Registrable Securities pursuant to this Section, the Company
shall have at least ten (10) days to file any amendments or supplements
necessary to keep the Registration Statement current and effective pursuant to
Rule 415, and the commencement date of any Event of Default under the Debenture
or the Warrants caused thereby will be extended by ten (10) days.

14

--------------------------------------------------------------------------------

     11. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company, the Buyer (to the extent such Buyer still owns
Registrable Securities) and Buyers who hold a majority interest of the
Registrable Securities. Any amendment or waiver effected in accordance with this
Section 10 shall be binding upon the Buyer and the Company.

12.      MISCELLANEOUS. a. A person or entity is deemed to be a holder of
Registrable Securities whenever such  

person or entity owns of record such Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
or entities with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.

     b. Any notices required or permitted to be given under the terms hereof
shall be sent by certified or registered mail (return receipt requested) or
delivered personally or by courier (including a recognized overnight delivery
service) or by facsimile and shall be effective five days after being placed in
the mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile, in each case addressed to a party. The addresses for such
communications shall be:

     If to the Company: To the address set forth immediately below such
Company’s name on the signature pages hereto.



  With copy to:






  Joseph Sierchio, Esq.
Sierchio Greco & Greco, LLP
110 East 59th Street, 29th Floor
New York, New York 10022
Tel. (212) 246-3030
Fax (212) 486-0208




     If to a Buyer: To the address set forth immediately below such Buyer's name
on the signature pages hereto.

Each party shall provide notice to the other party of any change in address.

     c. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

     d. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance

15

--------------------------------------------------------------------------------

with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. The
parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of the this
Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

     e. This Agreement and the Securities Purchase Agreement (including all
schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement and the Securities
Purchase Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.

     f. Subject to the requirements of Section 10 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.

     g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

     h. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

     i. Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

16

--------------------------------------------------------------------------------

     j. Except as otherwise provided herein, all consents and other
determinations to be made by the Buyer pursuant to this Agreement shall be made
by Buyers holding a majority of the Registrable Securities, determined as if the
all of the Debenture and Warrants then outstanding have been converted or
exercised into for Registrable Securities.

     k. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer by vitiating the intent and
purpose of the transactions contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for breach of its obligations hereunder will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of any of the provisions hereunder, that the Buyer shall be entitled, in
addition to all other available remedies in law or in equity, to an injunction
or injunctions to prevent or cure breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.

     l. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

     m. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

     n. The initial number of Registrable Securities included in any
Registration Statement and each increase to the number of Registrable Securities
included therein shall be allocated pro rata among the Buyers based on the
number of Registrable Securities held by the Buyer at the time of such
establishment or increase, as the case may be. In the event a Buyer shall sell
or otherwise transfer any of such holder's Registrable Securities, each
transferee shall be allocated a pro rata portion of the number of Registrable
Securities included in a Registration Statement for such transferor. Any shares
of Common Stock included in a Registration Statement and which remain allocated
to any person or entity which does not hold any Registrable Securities shall be
allocated to the remaining Buyers, pro rata based on the number of shares of
Registrable Securities then held by the Buyers. For the avoidance of doubt, the
number of Registrable Securities held by a Buyer shall be determined as if all
the Debenture and Warrants then outstanding and held by a Buyer were converted
into or exercised for Registrable Securities, without regard to any limitation
on the Buyer's ability to convert the Debenture or exercise the Warrants.

     o. There shall be no oral modifications or amendments to this Agreement.
This Agreement may be modified or amended only in writing.

17

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the
_____
day of May, 2008.



COMPANY:






UNIVERSAL ENERGY CORP.

By:
________________________
Print Name:
_________________
Title:
_______________________






ADDRESS:

30 Skyline Drive
Lake Mary, FL 32746
Phone: 800-975-2076
Fax: 800-805-4561






BUYER: [Insert Name Of Buyer]






By:
________________________
Print Name:
_________________
Title:
_______________________






ADDRESS:

___________________
___________________
___________________
Phone:
_____________
Fax:
_______________




18

--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

19

--------------------------------------------------------------------------------

Annex A

     UNIVERSAL ENERGY CORP. Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Universal Energy Corp., a Delaware corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

     Certain legal consequences arise from being named as a selling
securityholder in the Registration Statement and the related prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Registration
Statement and the related prospectus.



NOTICE




The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

1.      Name.     (a)      Full Legal Name of Selling Securityholder     (b)   
  Full Legal Name of Registered Holder (if not the same as (a) above) through  



which Registrable Securities are held:




     (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):

20

--------------------------------------------------------------------------------



2. Address for Notices to Selling Securityholder:






Telephone:
_____________________
Fax:
___________________________
Contact Person:
__________________




3.      Broker-Dealer Status:     (a) Are you a broker-dealer?  

                         Yes    No                                           
 (b)    If “yes” to Section 3(a), did you receive    your    Registrable   
Securities    as  compensation for investment banking services to the Company? 
               


Yes __ No __

     Note: If “no” to Section 3(b), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.

(c)    Are you an affiliate of a broker-dealer?  Yes    No 


     (d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes    No  Note:    If “no” to Section 3(d), the Commission’s staff has
indicated that you should be 


identified as an underwriter in the Registration Statement.

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

     (a) Type and Amount of other securities beneficially owned by the Selling
Securityholder:

21

--------------------------------------------------------------------------------



5. Relationships with the Company:




Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.



  State any exceptions here:




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Date:
__________
Beneficial Owner:
__________________________



By:
_____________________________

Print Name:
______________________

Title:
___________________________




PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

22

--------------------------------------------------------------------------------